Exhibit 10.81

 

 

July 2, 2003

 

Ricky Chan
c/o Russ Berrie and Company, Inc.
111 Bauer Drive
Oakland, NJ 07436

 

Dear Ricky:

 

As you know, the Board of Directors of the Company has authorized the
exploration of a possible sale of the Company, although no decision to effect a
sale has been made and there can be no assurance that it will occur or as to the
timing thereof.

 

The Board of Directors believes that your continued service as an executive and
effective participation in the exploration of a possible sale is important to
the Company.  Accordingly, the Board of Directors has determined that if an
unaffiliated purchaser acquires substantially all of the Company’s outstanding
stock or assets through a negotiated transaction on or before December 31, 2003,
and you remain employed by the Company through the consummation of that
transaction, you will be awarded a special bonus of One Hundred Thousand Dollars
($100,000).  (If for any reason you are not employed by the Company when the
sale is consummated, you will not be entitled to any payment under this letter.)

 

The bonus contemplated above is in addition to any other compensation to which
you may be entitled from the Company.  Nothing in this letter alters any of the
terms of your employment with the Company or creates any obligation on the part
of the Company to retain you as an employee.

 

 

Very truly yours,

 

 

 

 

 

/s/ Angelica Berrie

 

 

Angelica Berrie
Chief Executive Officer

 

--------------------------------------------------------------------------------